Case 1:21-cv-20499-CMA Document 23 Entered on FLSD Docket 06/30/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  MIKE DONOVAN, et. al.,          :
                                  :
          Plaintiff(s),           :
                                  :
  v.                              :                     CASE NO.: 21-20499-CIV-ALTONAGA
                                  :
  Officers Fernandez Rivadeneira, :
  et. al,                         :
                                  :
          Defendant(s).           :
  ______________________________:

                 DEFENDANTS’ CERTIFICATE OF INTERESTED PARTIES
                     AND CORPORATE DISCLOSURE STATEMENT

         Defendants, Officers Fernando Rivadeneira, Bridget Sanchez, and Leonard Fernandez, by

  and through their undersigned counsel, hereby file this Certificate of Interested Parties and

  Corporate Disclosure Statement pursuant to the Court’s Order of June 14, 2021[ECF No. 20], and

  certify that the following persons and entities may have an interest in the outcome of this case:

         1. Bonzon-Keenan, Geraldine, Miami-Dade County Attorney

         2. Donovan, Mike, Plaintiff

         3. Ernesto, Chinedu, Plaintiff

         4. Fernandez, Leonard, Defendant

         5. Greenberg, Ezra, Assistant County Attorney

         6. Jorgensen, Dylan, Plaintiff

         7. LePierre, Dallas, Attorney for Plaintiffs

         8. Miami-Dade County Attorney’s Office

         9. Nathan, Cortez, Plaintiff

         10. Pastor, Bernard, Assistant County Attorney
Case 1:21-cv-20499-CMA Document 23 Entered on FLSD Docket 06/30/2021 Page 2 of 2

                                                                   Donovan, et al. v. Rivadeneira, et. al.
                                                                                 Case No. 21-cv-20499

         11. Peters, Lavar, Plaintiff

         12. Ratcliff, Blake, Plaintiff

         13. Rivadeneira, Fernando, Defendant

         14. Sanchez, Bridget, Defendant

         15. Schneider, Wayne, Plaintiff

         16. Shipe, Timothy, Plaintiff

  Dated: June 30, 2021.

                                                          Respectfully submitted,

                                                          GERALDINE BONZON-KEENAN
                                                          Miami-Dade County Attorney
                                                          Stephen P. Clark Center
                                                          111 N.W. 1st Street, Suite 2810
                                                          Miami, Florida 33128

                                                  By:     /s/ Ezra S. Greenberg
                                                          Ezra S. Greenberg
                                                          Assistant County Attorney
                                                          Fla. Bar. No. 85018
                                                          Telephone: (305) 375-5151
                                                          Facsimile: (305) 375-5643
                                                          Email: ezrag@miamidade.gov

                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served this day on

  Plaintiff’s counsel via CM/ECF.

                                                  /s/ Ezra S. Greenberg
                                                  Assistant County Attorney




                                                     2

                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                           TELEPHONE (305) 375-5151
